Citation Nr: 1621184	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), anxiety and depression.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and July 2008 rating decisions of the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before a hearing officer at the RO in September 2009.  A transcript is in the record. 

This matter was previously before the Board in September 2012 and November 2013.  In September 2012, the Board explained that the original November 2006 denials of service connection for psychiatric disabilities and a back disability were not final.  The Board then remanded to schedule a hearing before a Veterans Law Judge.  After the case was returned, in November 2013 the Board remanded the matter to once again attempt to schedule the Veteran for a hearing before a Veterans Law Judge.  It has now been returned for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has developed a psychiatric disability diagnosed as PTSD, depression, or anxiety due to active service.  She states that her disability developed as the result of sexual harassment and assaults that occurred on many occasions during service from both men and women, including an attempted rape that she was able to fight off and prevent.  She argues that her behavioral problems and pay reductions in service were the result of these incidents.  The Veteran provided additional details of these incidents at the September 2009 RO hearing, and indicates that she went to the Chaplain to talk about them during service. 

The Veteran's claimed stressors have not yet been corroborated.  A July 2008 VA memorandum confirmed that there is insufficient information to corroborate the stressful events described by the Veteran.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5) (2015).  

The Veteran was provided with a May 2006 VCAA letter that invited her to submit alternative forms of evidence to support her personal assault claims.  She did not reply.  

However, the Veteran's personnel records have been obtained.  These demonstrate that she was disciplined for being absent without leave in March 1976.  VBMS 11/8/06, Military Personnel Records p. 36.  A May 1976 letter from a Chaplain states that he had met with the Veteran on three occasions and reported her claim that she was unable to satisfactorily adjust to the demands of Army life.  The Chaplain stated that she had discussed some confidential matters that made it difficult if not impossible for her to meet the requirements of Army life, but he could not provide the details without violating her confidence.  He recommended that she be discharged.  VBMS 11/8/06, Military Personnel Records p. 41.  Additional records demonstrate that she had been counseled by the Chaplain and others regarding her attitude and her attempt to adjust.  It was recommended that she be discharged.  A mental status examination at discharge resulted in an impression of no significant illness.  VBMS 11/8/06, Military Personnel Records pp. 46-48.  

The current evidence includes VA treatment records with a note of a July 2006 psychiatry consultation.  Her presenting problems included nightmares of military trauma-sexual harassment from a female drill sergeant and from male soldiers.  She also reported sexual harassment and a physical attack with attempted rape by a male soldier.  A social worker diagnosed PTSD (sexual trauma) and referred the Veteran for further evaluation by a psychiatrist.  After an additional examination by a psychiatrist that same day, the diagnosis was depression, with additional assessments of possible personality disorder and rule out PTSD.  VBMS 9/13/06, Medical Treatment Record- Government Facility- pp. 7-12.  VA treatment records dating from 2006 to 2009 have various diagnoses to include PTSD, mood disorder due to general medical condition, and depression, but do not include any statements or opinions that would relate these diagnoses to active service, including sexual assault in service.  

The Veteran has not yet been provided a VA psychiatric examination in conjunction with her claims that includes a review of her personnel records.  In view of the various diagnoses of the Veteran's disabilities, the Board finds that she should be scheduled for such an examination.  This should include a review of the Veteran's personnel records in order to obtain an opinion as to whether or not her behavior in service was consistent with someone who has suffered a personal assault.  

In addition, in a VA treatment record dated July 2009, the Veteran's history notes that she had two psychiatric hospitalizations in 1999 and 2000 at Akron General Hospital.  VBMS 9/9/09, Medical Treatment Record- Government Facility- pp. 1-2.  These records are not in the claims file and it does not appear that an attempt has been made to obtain them.  The Board finds that an attempt to retrieve these records must be made.  

Turning to the Veteran's claim of service connection for a back disability, she has not been provided a VA examination of this disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, VA treatment records, as well the September 2009 hearing, outline the Veteran's contentions that she injured her back in a motor vehicle at Fort Knox, Kentucky.  Although she denied receiving any treatment in service for a back disability, she indicates that she has experienced back pain since that time.  The Veteran is competent to report both the accident and her symptoms.  The current evidence includes a June 2006 private diagnosis of a chronic lumbar spasm.  VBMS 9/13/06, Medical Treatment Record- Government Facility- pp 6-7.  As there is a current diagnosis of a chronic back disability as well as an indication it may be related to the accident in service, the Veteran should be scheduled for a VA examination of her back in order to determine the nature and etiology of that disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain the records of her hospitalizations at Akron General Hospital in 1999 and 2000 and associate them with the claims file.  She should also be notified that in the alternative she may obtain and submit these records on her own, and that while VA can assist her in obtaining private records, it is ultimately her responsibility to ensure these records are submitted if she wishes them to be considered.  

2.  After completion of the above, schedule the Veteran for a VA psychiatric disability.  All indicated tests and studies should be conducted.  The claims file must be made available to the examiner and the examination report should indicate that it has been reviewed.  This should include review of the Veteran's service personnel records in order to determine whether or not her behavior (Being AWOL, consulting with a chaplain, failing to adjust to military life, etc.) is consistent with someone who has been subjected to a sexual assault.  In reaching this determination, the examiner should consider the in-service communication from the Chaplain, who indicated that he had discussed "confidential matters" with the Veteran.  At the completion of the examination, the examiner should express the following opinions:

a) Does the Veteran currently have a diagnosis or diagnoses of a PTSD and/or any other acquired psychiatric disability?  If so, please list these diagnoses.  

b) For each psychiatric disability diagnosed above, is it as likely as not that it was incurred in or due to active service, to include personal/sexual assault during active service?  At this point, a discussion as to why or why not the Veteran's behavior as reflected in her personnel records supports a finding that she was sexually assaulted during service should be included, and whether or not this assault would support a diagnosis of PTSD.  

c) If the current diagnoses do not include PTSD, depression, or a mood disorder, comment as to the validity of these diagnoses in the VA treatment records dating from 2006 to 2009.  Explain whether these diagnoses were incorrect or were for a disability that has resolved.  Is it as likely as not that one or more of these diagnoses was incurred in or due to active service?  

d) If the Veteran fails to report for her examination, the examiner should still review the claims file and opine whether it is as likely as not that the PTSD, depression, and/or mood disorder was incurred in or due to active service.  A discussion as to why or why not the Veteran's behavior as reflected in her personnel records supports a finding that she was sexual assaulted during service should be included, and whether or not this assault would support the diagnosis of PTSD, depression, or mood disorder.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Schedule the Veteran for a VA examination of her claimed back disability.  All indicates tests and studies should be conducted.  The claims file must be made available to the examiner and the examination report should indicate that it has been reviewed.  At the completion of the examination, the examiner should express the following opinions:

a) Does the Veteran currently have a diagnosis or diagnoses of lumbar strain and/or any other chronic back disability?  If so, list these diagnoses.  

b) For each back disability diagnosed above, is it as likely as not that it was incurred in or due to active service, to include a motor vehicle accident?  

c)  If there is no current diagnosis of a back disability, comment as to the validity of June 2006 private diagnosis of a chronic lumbar strain.  Explain whether or this diagnosis was incorrect or was for a disability that has resolved.  Is it as likely as not that the lumbar strain was incurred in or due to active service?

The reasons for all opinions should be provided.  The Veteran should be presumed credible to relate that she was involved in a motor vehicle accident in service, and the absence of treatment in service cannot be the sole basis for a negative opinion.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

